UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

RICHARD MAROZZI,

                     Plaintiff,                           6:17-cv-06864-MAT
          -v-                                                  DECISION AND
                                                  ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________

                                INTRODUCTION

     Richard     Marozzi    (“Plaintiff”),        represented       by    counsel,

brings this action pursuant to Title XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the

Acting    Commissioner     of   Social     Security     (“Defendant”       or    “the

Commissioner”) denying his application for supplemental security

income    (“SSI”).   The   Court     has    jurisdiction     over    the    matter

pursuant to 42 U.S.C. §§ 405(g), 1383(c). Presently before the

Court are the parties’ competing motions for judgement on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. For the reasons set forth below, Plaintiff’s motion is

denied and Defendant’s motion is granted.

                           PROCEDURAL BACKGROUND

     On    April     4,    2014,    Plaintiff      protectively          filed     an

application for SSI, alleging disability as of April 4, 2014.

Administrative     Transcript      (“T.”)   56.   The    claim   was     initially

denied on June 13, 2014. T. 67-69. At Plaintiff’s request, a
hearing was conducted on July 20, 2016, in Syracuse, New York by

administrative          law       judge      (“ALJ”)    Jennifer          Smith.    Plaintiff

appeared with his attorney and testified. A vocational expert

(“VE”) also testified. T. 24-55.

     The ALJ issued an unfavorable decision on August 2, 2016.

T. 7-23. On June 28, 2017, the Appeals Council denied Plaintiff’s

timely request for review, making the ALJ’s decision the final

determination          of     the    Commissioner.           T.    1-5.     Plaintiff      then

commenced this action.

                                     THE ALJ’S DECISION

     The    ALJ         applied        the     five-step          sequential       evaluation

promulgated       by     the      Commissioner         for    adjudicating         disability

claims. See 20 C.F.R. § 416.920(a). At step one of the sequential

evaluation,       the       ALJ   found      that    Plaintiff       had   not     engaged    in

substantial gainful activity since the application date. T. 12.

At the hearing, Plaintiff testified he had been working twenty

hours per week delivering pizzas and folding pizza boxes since

January 4, 2016. However, the ALJ found this work did not rise to

the level of substantial gainful activity. Id.

     At    step    two,        the    ALJ    determined       that    Plaintiff      had     the

“severe” impairments of: left partially torn Achilles tendon;

right Achilles injury; obesity; sleep apnea; osteoarthritis of

the knees; cacovarus deformity of the left foot; low back pain;

generalized       anxiety         disorder;         attention-deficit         hyperactivity

                                                2
disorder; and androgen deficiency with testosterone replacement

therapy. Id.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 14. The ALJ specifically considered Listings 1.02

(Major Dysfunction of a Joint) and 1.04 (Disorders of the Spine)

in making this determination. T. 13.

     Before proceeding to step four, the ALJ assessed Plaintiff

as having the residual functional capacity (“RFC”) to perform

sedentary work as defined in 20 C.F.R. § 416.967(a) with the

additional   limitations:      should       not   climb   ladders,    ropes     or

scaffolds;   should     not   kneel,    crouch,     balance    or    crawl;    can

occasionally stoop and climb ramps or stairs; should be allowed

to use a cane for ambulation and change position every fifteen

minutes, but can stay on-task at his work station during the

position changes; and should only perform simple, routine and

repetitive tasks. T. 14.

     At step four, the ALJ determined that Plaintiff was unable

to perform any of his past relevant work as a forklift operator

or food deliverer. T. 17.

     At step five, the ALJ relied on the VE’s testimony to find

that,   taking   into    account   Plaintiff’s       age,     education,      work

experience, and RFC, there are jobs that exist in significant

                                        3
numbers    in    the    national       economy      that   Plaintiff          can   perform,

including       the    representative        occupations      of        final    assembler,

ticket taker, and document preparer. T. 18. The ALJ accordingly

found that Plaintiff was not disabled as defined in the Act.

T. 19.

                                     SCOPE OF REVIEW

     A     district          court    may     set     aside    the           Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”       in     the     record.       See    42     U.S.C.        §    405(g)       (the

Commissioner’s         findings       “as    to     any    fact,        if   supported       by

substantial          evidence,       shall     be    conclusive”).             “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply     to    the    Commissioner’s         conclusions          of    law.”      Byam     v.

                                              4
Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                    DISCUSSION

     Plaintiff contends remand is warranted because: (1) the ALJ

improperly      rejected      the    opinions        of   Plaintiff’s       treating

physicians in favor of outdated opinions from a state agency

review physician and a consultative examiner; and (2) the ALJ

failed to properly evaluate Plaintiff’s subjective complaints of

pain.     For   the   reasons       discussed       below,      the     Court   finds

Plaintiff’s arguments are without merit and accordingly affirms

the Commissioner’s final determination.

I.   Medical Opinions of Record

     A.     Dr.   Michael       Winters        –    Plaintiff’s       Primary   Care
            Physician

     Plaintiff’s medical record includes several statements that

Dr. Winters completed for the Monroe County Department of Human

Services    regarding       Plaintiff’s       employability       and    reasonable-

accommodations needs. See T. 502-34.

     On March 4, 2014, Dr. Winters noted that on examination,

Plaintiff exhibited an abnormal gait, walked with a limp and was

using a cane. Plaintiff’s ability to perform a squat or heel and

toe walking     was   not    assessed.        T.   505.   All   other    examination

findings were noted as “normal.” T. 505-06. Dr. Winters opined

Plaintiff’s ability to both walk and stand was “very limited”


                                          5
(limited to one-to-two hours total during an eight-hour workday).

He gave the same level of limitation to Plaintiff’s ability to

push,    pull   and     bend,   as   well       as   lift    and    carry.    He   opined

Plaintiff’s ability to sit was “moderately limited” to a total of

two-to-four      hours     during     an        eight-hour     workday       and    noted

Plaintiff would need to get up to walk every thirty minutes to an

hour, if sitting. T. 504, 506. Dr. Winters further opined these

limitations were expected to last three months. T. 504.

      On April 24, 2014, Dr. Winters opined Plaintiff would be

able to participate in work, education, or training, for twenty

hours    per    week,    with   reasonable           accommodations.     T.     510.   He

further opined Plaintiff would need to sit, stand, or ambulate

for     ten-to-fifteen      minutes     each         hour.    Dr.     Winters      opined

Plaintiff would have the same limitations as he noted in the

March 4, 2014 statement. T. 512. He expected these limitations to

last twelve months. T. 510.

      On June 18, 2014, Dr. Winters noted Plaintiff’s abnormal

gait on examination and opined Plaintiff was “very limited” in

all functional areas, including his ability to see, hear and

speak. T. 515-16. Dr. Winters opined Plaintiff would have these

limitations for six months. T. 514.

      On August 13, 2015, Dr. Winters opined Plaintiff was “very

limited” in all functional areas but was able to participate in

activities such as work, education, and training, for up to forty

                                            6
hours per week with reasonable accommodations. T. 525-27. He

opined      Plaintiff   should    not       perform   any     heavy    lifting   or

prolonged standing and should be allowed frequent breaks. T. 525.

      On December 11, 2015, Dr. Winters noted Plaintiff continued

to   walk    with   a   cane    and   had    a   limp.   No    other    “abnormal”

examination findings were noted. T. 530-31. Dr. Winters opined

Plaintiff     was   able   to   participate      in   activities       for   ten-to-

fifteen hours per week, with reasonable accommodations. T. 529.

He opined Plaintiff was “very limited” in his ability to walk,

stand, sit, push, pull, bend, lift and carry. T. 531. Dr. Winters

expected these limitations to last for six months. T. 529.

      In her decision, the ALJ gave “some” weight to Dr. Winter’s

opinions. In making this determination, the ALJ noted that the

only objective findings Dr. Winter cited to support his opinions

were Plaintiff’s weight and gait. T. 16. The ALJ further reasoned

that Dr. Winter did not test Plaintiff’s ability to squat or walk

on his heels and toes, and that the rest of Dr. Winter’s physical

examinations of Plaintiff were normal. Moreover, the ALJ noted,

Plaintiff’s ability to sit, which Dr. Winter opined was “very

limited” in several opinions, would not be affected by his gait,

leaving only Plaintiff’s weight as a basis for that limitation.

T. 16.




                                        7
      B.     Dr. Steven Scofield – Plaintiff’s Treating Physician

      On January 20, 2015, Dr. Scofield, who works in the same

medical office as Dr. Winters, examined Plaintiff for a Monroe

County     Department     of   Human   Services    assessment.       T.    518-21.

Dr. Scofield noted Plaintiff was morbidly obese and walked with a

limp. Plaintiff exhibited a decreased range of motion in his back

and had pain and tenderness in his left Achilles heel. T. 520-21.

Dr.   Scofield      opined     Plaintiff    was    “very    limited”       in     all

functional areas and was expected to have these limitations for

six months. T. 519, 521.

      The ALJ also gave “some” weight to Dr. Scofield’s opinion

because,    like    Dr.   Winter’s     opinions,    Dr.    Scofield’s      opinion

lacked the objective evidence necessary to support significant

sitting limitations. Id. The ALJ also noted that although Dr.

Scofield cited “chronic orthopedic disease” as the basis of his

opinion, Plaintiff has had little treatment and no diagnostic

testing for his back pain. Id. Furthermore, the ALJ noted that

November     2015    imaging      revealed    only        “minimal    to        mild”

degenerative changes in Plaintiff’s knees, and Plaintiff did not

mention any problems with sitting to Dr. Scofield. T. 16-17.

Finally, the ALJ reasoned that Plaintiff’s testimony he delivers

pizzas twenty hours per week and cooks and cleans supports the

finding he would be able to stand and/or walk with a cane for at

least two hours per day. T. 17.

                                        8
       C.    Dr. Aharon Wolf – Consultative Examiner

       On May 30, 2014, Plaintiff underwent a consultative physical

examination with Dr. Aharon Wolf. T. 298-301. Dr. Wolf noted

Plaintiff’s primary complaints were anxiety for the past few

months, right knee pain for the past few months, left ankle

sprain with damage to the Achilles tendon, and low back pain for

the past ten years. Plaintiff reported no hospitalizations and

that he was told he is not a surgical candidate to repair his

Achilles tendon due to a lack of blood flow in his legs. T. 298.

Plaintiff reported living with his parents, cooking five times a

week and cleaning once per week. He reported his mother does the

shopping and that he does not do any laundry. Plaintiff showers

and dresses himself daily. T. 299.

       Upon examination, Plaintiff was six feet tall and weighed

485 pounds. Dr. Wolf noted Plaintiff was in moderate distress

during the examination with shortness of breath. Plaintiff’s gait

was antalgic with limping onto the left and taking pressure off

of the right leg. Dr. Wolf noted Plaintiff’s use of a cane, which

made   his   gait   more   stable   and,   in   Dr.   Wolf’s   opinion,   was

medically necessary. Plaintiff had difficulty getting off the

exam table. T. 299. Plaintiff’s cervical spine and lumbar spine

showed full flexion, extension, lateral flexion bilaterally and

full rotary movement bilaterally. Straight let raising test was

negative on both sides. Plaintiff exhibited full range of motion

                                      9
in his shoulder, elbows, forearms, and wrists. Plaintiff’s hip

flexion/extension            was    60    degrees      bilaterally,           with      rotation

interior       at     20    degrees      bilaterally.       Backward          extension        was

10     degrees,             with      full       adduction.            Plaintiff’s             knee

flexion/extension was 90 degrees on the right and 110 degrees on

the    left.    Ankle        dorsiflexion       was    10   degrees          on    both    sides.

Plaintiff       had        full    plantar     flexion.      T.        300.       An   x-ray    of

Plaintiff’s left ankle was normal. An x-ray of Plaintiff’s back

could not be performed because Plaintiff exceeded the table’s

weight limit. T. 301.

       Dr. Wolf diagnosed Plaintiff with right knee pain, left

ankle pain, anxiety, hypertension, and low back pain. He opined

Plaintiff       had        moderate       limitations       for        climbing,        bending,

squatting,      and        walking.      Id.   The    ALJ   gave       Dr.    Wolf’s      opinion

“great” weight. The ALJ found Dr. Wolf’s opinion was consistent

with    the         objective       medical      evidence         of     record.          T.   15.

Specifically, the ALJ noted Dr. Wolf’s examination findings that

Plaintiff was short of breath; had difficulty getting off the

exam table; had some restricted motion in his hips, knees, and

ankles; and was limping onto his left leg, taking pressure off

his right leg. T. 15-16. However, Plaintiff had a full range of

motion through his cervical and lumbar spine, shoulders, elbows,

forearms, and wrists. The straight leg raising test was negative

on both legs and his joints were stable and nontender. T. 16.

                                                10
     D.     Dr. S. Putcha – State Agency Review Physician

     On June 12, 2014, Dr. Putcha completed a case analysis and

RFC assessment based on his review of Plaintiff’s medical record.

T. 60-63. Dr. Putcha opined Plaintiff was able to lift/carry ten

pounds occasionally and less than ten pounds frequently. T. 61.

He opined Plaintiff could stand and/or walk for a total of two

hours during a normal workday, with normal breaks. He also could

sit for about six hours, with normal breaks. Id. Dr. Putcha

further   opined     Plaintiff   could       occasionally            climb    ramps   and

stairs, ladders, ropes and scaffolds; and occasionally balance,

stoop, kneel, crouch and crawl. These limitations were due to

Plaintiff’s    obesity     and   ankle        pain.   T.     61-62.          Dr.   Putcha

suggested Plaintiff be limited to sedentary work and noted he was

able to walk with the use of a cane. T. 61.

     The ALJ also gave “great” weight to Dr. Putcha’s opinion,

noting it was based on a review of much of Plaintiff’s record and

that the regulations require the findings of fact made by state

agency    medical    consultants   to        be   treated       as    expert       opinion

evidence of nonexamining sources at the hearing level and Appeals

Council   level     of   administrative       review.      T.    15    citing       Social

Security Regulation (“SSR”) 96-6p, 1996 WL 374180. Furthermore,

the ALJ found Dr. Putcha’s opinion was generally consistent with

Dr. Wolf’s opinion and with the objective medical evidence of

record. T. 15.

                                        11
II.    The ALJ Properly            Justified          the    Weight   Accorded     to    Each
       Medical Opinion

       Plaintiff        argues     that       the      ALJ    improperly     weighed     the

opinions     of    Plaintiff’s           treating           primary   care    physicians,

Dr.    Winter     and     Dr.     Scofield.          He     further   contends     the   ALJ

improperly       relied      on    the    opinions           of   consultative     examiner

Dr. Wolf and state agency review physician Dr. Putcha. For the

reasons    set    forth      below,       the        Court    finds   the    ALJ   properly

supported her determinations of the weight to be accorded to each

medical opinion.

       Pursuant to the regulations applicable to Plaintiff’s claim,

an ALJ is required to give controlling weight to the opinion of a

treating physician so long as it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the]

case    record.”        20   C.F.R.       §     416.927(c)(2).         However,     it    is

permissible for an ALJ to give less than controlling weight to a

treating physician’s opinion he or she finds does not meet this

standard, provided he or she “comprehensively set[s] forth [his

or her] reasons for the weight assigned to a treating physician’s

opinion.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(quoting Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004);

see 20 C.F.R. § 416.927(c)(2) (stating the agency “will always

give good reasons in our notice of determination or decision for


                                                12
the    weight    we     give   to    [the        claimant’s]      treating       source’s

opinion”).

       When   determining      how   much        weight    to    afford    any    medical

opinion in the record, “[r]egardless of its source,” an ALJ must

consider      certain    factors,     including           “(i)    the     frequency    of

examination and the length, nature and extent of the treatment

relationship; (ii) the evidence in support of the . . . opinion;

(iii) the consistency of the opinion with the record as a whole;

(iv) whether the opinion is from a specialist; and (v) other

factors brought to the Social Security Administration’s attention

that tend to support or contradict the opinion.” Halloran, 362

F.3d at 32; 20 C.F.R. § 416.927(c). However, an ALJ “does not

have to explicitly walk through these factors, so long as the

Court can ‘conclude that the ALJ applied the substance of the

treating physician rule ... and provide[d] ‘good reasons’ for the

weight she gives to the treating source’s opinion.’” Hall v.

Colvin, 37 F. Supp.3d 614, 625 (W.D.N.Y. 2014) (quoting Halloran,

362 F.3d at 32).

       A.     The ALJ Gave Legitimate Reasons for Not Affording
              Controlling Weight to the Opinions of Plaintiff’s
              Treating Physicians

  The ALJ set forth several legitimate reasons for not giving

“great” weight to the opinions of Dr. Winter and Dr. Scofield

that    Plaintiff       had    significant         limitations      in     nearly     all

functional areas, including sitting. Specifically, the ALJ noted

                                            13
that   the   objective     medical    findings    associated    with   all    of

Dr. Winter’s opinions were generally “normal” with the exception

of Plaintiff’s limping gait and obesity. Furthermore, Plaintiff’s

heel and toe walking and ability to squat were not tested. T. 16.

Similarly, Dr. Scofield’s opinion had little objective evidence

to   support    its   significant      sitting   limitations.    These    were

appropriate considerations to take into account when weighing the

opinions.      See Cosnyka v. Colvin, 576 F. App’x 43, 45 (2d Cir.

2014) (summary order) (discounting treating physician’s opinion

because it was not supported by objective medical evidence);

Carvey v. Astrue, 380 F. App’x 50, 58 (2d Cir. 2010) (summary

order) (record was sufficient to support ALJ’s decision to not

give controlling weight to treating physician’s opinion as to

sitting, standing, and walking limitations); Alachouzos v. Comm’r

of Soc. Sec., No. 11 CIV. 1643 BMC, 2012 WL 601428, at *3-5

(E.D.N.Y. Feb. 23, 2012) (the opinion of a treating physician

that is based mainly on the claimant’s complaints rather than on

objective findings is not entitled to controlling weight).

       The ALJ further noted that the portions of the opinions of

Dr. Winter and Dr. Scofield that were supported by substantial

evidence – namely Plaintiff’s limping gait and obesity – were

incorporated into the RFC finding. T. 16. Specifically, their

opinions that Plaintiff would be unable to perform prolonged

standing     and   would    need     postural    changes   to   address      his

                                       14
subjective complaints of pain are consistent with the RFC finding

that   Plaintiff         was    limited       to     sedentary      work   and      should   be

permitted to change position every fifteen minutes. See T. 14,

16.

  Insofar         as    Plaintiff       argues       the    ALJ     failed     to     consider

Plaintiff’s        treatment         history       with    Dr.    Winter       that   spanned

approximately three years prior to the ALJ’s decision, the ALJ

need not undertake a “slavish recitation of each and every factor

where the ALJ’s reasoning and adherence to the regulation are

clear.” Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)

(summary      order).          As     the     Commissioner        notes,       even     though

Dr. Winter had a three-year treatment history, Plaintiff saw him

with varying frequency, sometimes at six or seven-month intervals

during      the   relevant          period.    Rather      than   prescribe         aggressive

treatment, Dr. Winter consistently recommended weight loss and

over-the-counter pain relievers to address Plaintiff’s symptoms.

       B.     The ALJ Gave Legitimate Reasons for Affording “Great”
              Weight to the Opinions of Dr. Wolf and Dr. Putcha

       Plaintiff further argues the ALJ improperly relied on the

“outdated” opinions of Dr. Wolf and Dr. Putcha to craft the RFC

finding. The Court disagrees.

         “[A]n         ALJ   may     give     greater      weight    to    a   consultative

examiner’s opinion than a treating physician’s opinion if the

consultative examiner’s conclusions are more consistent with the


                                                15
underlying medical evidence.” Suarez v. Colvin, 102 F. Supp.3d

552, 577–78 (S.D.N.Y. 2015) (citing Rosier v. Colvin, 586 F.

App’x 756,         758   (2d   Cir.   2014)       (summary    order)   (ALJ properly

relied   on     evaluations      by     a    consultative       examiner    to     reject

treating physician’s opinion where other substantial evidence in

the record was inconsistent with treating physician’s opinion)).

Furthermore, “[i]t is well established that an ALJ may rely on

the medical opinions provided by State agency consultants and

that    those      opinion[s]     may       constitute       substantial    evidence.”

Barber v.       Comm'r     of Soc.      Sec.,     No.   615CV0338GTSWBC,         2016   WL

4411337,      at    *7   (N.D.N.Y.      July      22,   2016)    (citing    20     C.F.R.

§§ 416.912(b)(6) (eff. until Mar. 27, 2017), 416.913(c) (eff.

until Mar. 27, 2017), 416.927(e) (eff. until Mar. 27, 2017);

Baszto v. Astrue, 700 F. Supp.2d 242, 249 (N.D.N.Y. 2010) (“[A]n

ALJ is entitled to rely upon the opinions of both examining and

non-examining        State     agency       medical     consultants,       since     such

consultants are deemed to be qualified experts in the field of

social     security        disability.”)),          report      and    recommendation

adopted, No. 615CV0338GTSWBC, 2016 WL 4402033 (N.D.N.Y. Aug. 18,

2016).

       The ALJ’s decision to give “great” weight to the opinions of

Dr. Wolf and Dr. Putcha is supported by substantial evidence,

which includes, as discussed above, much of the same evidence

relied on to discount the probative value of Dr. Winter and

                                             16
Dr. Scofield’s opinions. See Frawley v. Colvin, No. 5:13–CV–1567

(LEK/CFH),    2014     WL    6810661     at     *5–7,    *9–10   (N.D.N.Y.      Dec.   2,

2014) (ALJ’s decision to give “great” weight to the opinion of a

consultative        examiner      was    supported       by   substantial    evidence

because the opinion was consistent with the same medical evidence

the ALJ relied on to reject the treating source’s opinion). In

particular, Dr. Wolf supported his opinion with the objective

findings     from    his     examination        of   Plaintiff,     and   Dr.    Putcha

supported his opinion with the objective evidence available in

Plaintiff’s record.

      The Court also rejects Plaintiff’s contention that the ALJ

should not have relied on Dr. Wolf and Dr. Putcha’s opinions

because they were “outdated”. The mere passage of time does not

necessarily render an opinion outdated or stale. See Carthron-

Kelly   v.   Comm’r     of       Soc.   Sec.,    No.    515CV0242GTSWBC,        2017   WL

9538379, at *6 (N.D.N.Y. Sept. 25, 2017) (“[T] he mere addition

of medical records after a State agency medical examiner’s review

does not render the examiner’s opinion invalid. To be sure, the

2013 MRI described [p]laintiff’s cervical protrusion at C3-4 as

‘large,’ as compared to ‘small’ in 2009. However, Plaintiff fails

to specify how the MRI or additional treatment notations were

inconsistent with Dr. Junejo’s findings or would alter the ALJ’s

determination. The evidence received after Dr. Junejo’s review

did   not    contain       any    evidence      of     additional   limitations.”).

                                           17
Instead,    a   medical      opinion    may    be    outdated    if     subsequent

treatment notes indicate a claimant’s condition has deteriorated.

Jones v. Colvin, No. 13-CV-06443, 2014 WL 256593, at *7 (W.D.N.Y.

June 6, 2014) (finding that the ALJ should not have relied on a

medical opinion in part because it “was 1.5 years stale” as of

the   plaintiff’s     hearing    date    and    “did   not    account     for   her

deteriorating condition”). A more remote medical opinion may in

fact constitute substantial evidence if it is consistent with the

record as a whole. See Andrews v. Berryhill, No. 17-CV-6368(MAT),

2018 WL 2088064, at *3 (W.D.N.Y. May 4, 2018) (ALJ did not err in

relying on older opinions where there was no indication that the

plaintiff’s “condition had significantly deteriorated after the

issuance of . . . [the] opinions”) (emphasis added).

      Plaintiff also argues that two developments in his medical

record would likely have altered Dr. Putcha’s opinion. The first

is an intra-articular knee injection he received for his right

and left knee pain performed in December 2015. The second is the

May 2016 diagnosis of ulnar tunnel syndrome of the right wrist

from folding boxes at his job.

      In   response   to     Plaintiff’s      argument     his   knee    pain   had

deteriorated after Dr. Putcha assessed the record and gave his

opinion,    the     record    clearly        shows   Dr.     Putcha     considered

Plaintiff’s complaints of knee pain. See T. 15, 16, 57, 56-62,

226, 266-68, 298-301. As the Commissioner points out, there will

                                        18
invariably be a gap between the time a state agency medical

consultant’s review and the ALJ’s decision. But Plaintiff has

failed to demonstrate his knee condition deteriorated to the

extent that       it    would    no    longer     comport      with    the   limitations

Dr. Putcha suggested and which the ALJ ultimately considered in

the RFC finding. See Andrews, 2018 WL 2088064, at *3; Carney v.

Berryhill, No. 16-CV-269-FPG, 2017 WL 2021529, at *6 (W.D.N.Y.

May 12, 2017) (medical opinion issued two years prior to ALJ’s

decision was not stale because there was no evidence that the

claimant’s    condition         had    significantly         deteriorated        after    the

opinion     was    issued      and    the    opinion     was    consistent       with     the

consultative examiner’s clinical examination and with the record

as a whole).

     At     the    time     Plaintiff       was   diagnosed      with      ulnar    tunnel

syndrome, Dr. Winter prescribed an anti-inflammatory medication

and suggested he try an elbow brace to alleviate his discomfort.

However, Dr. Winter noted he was “not overly confident” Plaintiff

would comply with his medication regimen because he was hesitant

to   take    any       daily    medication.        T.    488.       One    month        later,

Dr. Scofield, who was in practice with Dr. Winter, completed his

medical     source      statement      and    made      no   note     of   any     pain    or

limitations       associated         with    Plaintiff’s       wrist.      See     T.    499.

Moreover, the ALJ did not find ulnar tunnel syndrome to be a

medically determinable impairment – a finding Plaintiff does not

                                             19
contest. Moreover, the record contains no diagnostic testing or

ongoing   treatment    to   support    the   diagnosis.   Accordingly,     the

Court finds Dr. Putcha’s opinion was not affected by not having

Plainitff’s   ulnar    tunnel   syndrome     diagnosis    before    him    when

crafting his medical opinion.

       For all the reasons set forth above, the Court finds no

error in the ALJ’s consideration and the weight given to the

medical opinions of record. Accordingly, remand is not warranted

on this basis.



III. The ALJ Properly Evaluated Plaintiff’s Subjective Complaints
     of Pain

       Plaintiff also argues the ALJ failed to properly evaluate

his subjective complaints of pain and further failed to support

her    credibility    finding   with    substantial   evidence.      For   the

reasons set forth below, the Court finds these arguments are

without merit.

       “Because the ALJ has the benefit of directly observing a

claimant’s demeanor and other indicia of credibility, his [or

her] decision to discredit subjective testimony is entitled to

deference and may not be disturbed on review if [the] disability

determination is supported by substantial evidence.” Hargrave v.

Colvin, No. 12-CV-6308 (MAT), 2014 WL 3572427, at *5 (W.D.N.Y.

July    21,   2014)    (internal       quotation   omitted).       While   the


                                       20
Commissioner’s regulations set forth seven factors the ALJ is to

consider in assessing credibility, the ALJ is not required to

explicitly discuss each of the factors, so long as he or she sets

forth the reasoning for his or her credibility determination and

that determination is adequately supported by the evidence in the

total record. “[T]he predominant focus of a credibility analysis

must   be   the    entire    case   record    as    a   whole,    and    .    .   .   the

adjudicator       [need     only]   show     specific         cause,    grounded       in

evidence, for his or her conclusion.” Snyder v. Barnhart, 323 F.

Supp.2d 542, 547 (S.D.N.Y. 2004). “Credibility findings of an ALJ

are entitled to great deference and therefore can be reversed

only if they are patently unreasonable.” Andrisani v. Colvin,

1:16-CV-00196 (MAT), 2017 WL 2274239, at *3 (W.D.N.Y. May 24,

2017) (internal quotation omitted).

       The ALJ found that while Plaintiff’s medically determinable

impairments could reasonably be expected to cause some of his

alleged     symptoms,       his   statements       concerning      the       intensity,

persistence       and   limiting    effects    of       his    symptoms      were     not

entirely consistent with the medical evidence and other evidence

of record. T. 17. In particular, Plaintiff reported he prepares

simple meals, does some cleaning and shopping, washes his own

dishes, watches television, and socializes with family members.

T. 13. Also, at the time of the hearing, Plaintiff had been

working at a pizza shop, delivering pizzas and folding boxes

                                        21
twenty hours each week, for six months. T. 17. Furthermore, the

ALJ noted that Plaintiff made no mention to Dr. Wolf of problems

sitting and testified that he only took ibuprofen for his pain.

T. 16-17. The ALJ reasonably found that Plaintiff’s activities of

daily living, including driving and the ability to engage in

part-time work, were inconsistent with Plaintiff’s allegations of

disability. See Pennock v. Comm’r of Soc. Sec., 7:14-CV-1524

(GTS/WBC), 2016 WL 1128126, at *5 (N.D.N.Y. Feb. 23, 2016) (“An

ALJ is entitled to take a plaintiff’s activities of daily living

into account in making a credibility determination.”), report and

recommendation adopted, 2016 WL 1122065 (N.D.N.Y. Mar. 22, 2016).

Moreover, the ALJ noted that at the hearing, the VE testified

that delivering food is not a sedentary job but a medium job,

though   Plaintiff     performed   it    at   the   light    level.    Id.

Accordingly, the ALJ permissibly reasoned that someone capable of

Plaintiff’s activities, is also capable of sedentary work with

the additional limitations of standing and/or walking with the

assistance of a cane for at least two hours per day, and able to

change positions every fifteen minutes, as directed by the RFC

finding. See Andrews, 2018 WL 2088064, at *6 (ALJ did not err

finding plaintiff was not entirely credible, given her ability to

do   laundry,   make   simple   meals,   sweep   floors,    wash   dishes,

occasionally drive, and maintain a work schedule, which comported



                                   22
with the RFC finding that plaintiff could perform light work,

with additional limitations).

     For   the    foregoing   reasons,         the   Court    finds   the   ALJ’s

credibility      determination    was        reasonable      and   supported   by

substantial evidence. Accordingly, the Court finds remand is not

warranted.

                                 CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Docket No. 11) is denied. The Commissioner’s

opposing motion for judgment on the pleadings (Docket No. 15) is

granted. The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                        S/Michael A. Telesca
                                   _____________________________
                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge


Dated:     February 8, 2019
           Rochester, New York




                                        23
